Per Curiam.
An execution and levy was made against certain real property of defendants for the purpose of satisfying plaintiff’s judgment against defendants. Defendants’ motion to cancel the execu*165tion. was gi’anted by the circuit court on the ground that the judgment had been satisfied by a previous execution sale on other property of defendants and from this ruling plaintiff: appeals.
A review of the briefs and record discloses that there was a previous execution sale to plaintiff of real propex'ty of defendants at a bid in excess of the amount of the judgment. Plaintiff’s contention that the prior, executioxi sale is void because of the foreclosure of a prior recorded mortgage is untenable.
Affirmed. Costs to appellee.
Quinn, P. J., and T. K. Kavanagh and Corkin, JJ., concurred.